
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(d)



SECOND AMENDMENT TO

HAGGAR CORP.

1992 LONG TERM INCENTIVE PLAN


          1.      Introduction. The following resolutions amending the Haggar
Corp. 1992 Long Term Incentive Plan (the "1992 Plan") were adopted and approved
at the Annual Meeting of Stockholders of Haggar Corp. held on February 9, 1995.

        WHEREAS, the Company's 1992 Long Term Incentive Plan (the "1992 Plan")
was adopted by the Board of Directors on October 21, 1992, and was approved by
the stockholders on November 13, 1992;

        WHEREAS, on November 9, 1994, the Board of Directors adopted an
amendment to the 1992 Plan deleting the second, third and fourth sentences of
Subparagraph 5(c) thereof in their entirety and substituting therefor the
following:

"Each individual who first becomes a nonemployee director after the effective
date shall automatically be granted a non-qualified option to purchase 9,000
shares of Common Stock on the date such individual becomes a nonemployee
director, subject to adjustment under paragraph 16 hereof. Any nonemployee
director initially granted an option to purchase less than 9,000 shares of
Common Stock shall, on the date of the annual meeting of shareholders at which
such increase is approved, automatically be granted an additional non-qualified
option to purchase 6,000 shares of Common Stock upon each reelection to the
Board of Directors. Options granted to nonemployee directors shall not be
accompanied by rights."

        NOW, THEREFORE, BE IT RESOLVED, that the said amendment to the 1992 Plan
be, and is hereby, adopted and approved.

        2.    Amendment. In accordance with Section 17 of the 1992 Plan
Section 5 of the 1992 Plan is hereby amended in accordance with the foregoing
resolutions.

        3.    Effect on Other Provisions. Except as expressly amended hereby,
the 1992 Plan shall remain in full force and effect as originally adopted.

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(d)



SECOND AMENDMENT TO HAGGAR CORP. 1992 LONG TERM INCENTIVE PLAN
